Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Line 2 contains the limitation “up to 15,0” wherein a comma (,) is utilized instead of a period (.).  Appropriate correction is required.
Claims 3, 9 and 10 are objected to because of the following informalities:  The claims contain a reference to “ATR” wherein this has not been previously defined.  Its use is permitted if the term has been defined within claim 1 such as in line 1 by adding “(ATR)” after autothermal reformer.
Additionally, claim 9 contains “obtained” at the end of line 3.  Obtained from what?  Perhaps this word is unnecessary.  
Examiners Note
Any reference to claim line numbers do not correspond to the line numbers placed on the claims by the Applicant but are the actual line numbers of the claim language beginning with “1.	A process…”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the instant claim utilizes:  Inert gas heating means, hydrocarbon stream heating means and mixture heating means which is being interpreted under 35 USC 112 (f) with the published application providing definitions for the term [0046].  These will be utilized in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mixed stream” in line 30.  There is insufficient antecedent basis for this limitation in the claim.  Claim language should be maintained throughout.
Claim 2 recites the limitation "the mixed stream" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has several streams which are mixed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which the instant claim depends is to various “heating means” such as inert gas heating means, the mixture heating means and the hydrocarbon stream heating means which is defined by paragraph [0046] of the published application as a fired heater, an electrical heater, a steam reformer or combinations thereof which was utilized to meet the limitation of claim 1 and therefore the instant claim is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 11 to 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronemann et al. (WO 2014/184022) refer to US 2016/0115021 hereafter Gronemann and further in view of Johanning et al. (US 2014/0001408) hereafter Johanning and Knudsen et al. (US 2013/0345324) hereafter Knudsen.
	Considering Claims 1 and 11, Gronemann discloses a method of performing a startup of a pre-reformer within an integrated reformer plant which contains an autothermal reformer (ATR) in series with the pre-reformer [0031] and (Fig. 1, items 8 and 11 respectively).
Gronemann further discloses the method to include charging the system with steam and methanol (Fig. 1, Items 1 and 2) which is heated/superheated (Fig. 1, items 4 and 6) which heats the pre-reforming catalyst to a temperature of 300° to 400°C thereby producing a waste gas comprising steam, hydrogen, methane, unconverted methanol and carbon oxides which is further heated to a temperature of about 650°C and becomes a feed gas for the autothermal reformer burner (Fig. 1, items 10 and 11) with heating means being a fired gas heater (Fig. 1, item 6) which heats the ATR to autoignition temperature thereby initiating autothermal reforming with the addition of oxygen [0039].  
Additionally, Gronemann discloses that the waste gas leaving the ATR passes through a series of heat exchangers thereby generating steam supplied to the ATR (Fig. 1, item 1) and cooling the waste gas to about 40°C [0040] with a portion of the waste gas being returned (recycled) to the pre-reformer/ATR loop (Fig. 1, item 17a) and with the remaining gas being supplied to a gas separation system to remove hydrogen which is returned to the pre-reformer/ATR loop (Fig. 1, item 19 and 21) thereby producing a mixed process stream upstream of the ATR burner.  Once the ATR has reached autoignition temperature the methanol is shutoff and thus its products supplied to the ATR and the natural gas supplied to the ATR [0045] along with oxygen based upon the hydrogen rich steam [0039] and (Fig. 1, item 22).
Gronemann discloses cooling the syngas produced to 40°C as well as condensate traps [0037] as discussed above however does not disclose condensing steam to provide dry syngas and does not disclose an inert gas.
Johanning discloses a method of starting up an autothermal reformer for the production of synthesis gas wherein the ATR is preheated utilizing an inert fluid which is defined as nitrogen, carbon dioxide or water vapor, an oxidizer and a low-temperature ignition hydrocarbon gas [0008] and [0011].
Therefore, it would have been obvious to one of ordinary skill in the art before the instantly claimed invention that carbon dioxide and steam is considered an “inert” gas as taught by Johanning and as used by Gronemann.
Knudsen discloses a process and plant for the production of synthesis gas comprising a heat exchanger reformer and an autothermal reformer (ATR) [0028] wherein the synthesis gas produced by the ATR may be supplied to a Fischer-Tropsch (F-T) synthesis unit [0049] and wherein the synthesis gas from the ATR has been treated to remove most of the water by condensation before the synthesis gas is recycled to the ATR and supplied to and required by the F-T unit [0061].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the process of Gronemann to remove water when the syngas is cooled to 40°C and would be motivated to remove the water via condensation as taught by Knudsen when supplying dried syngas to a F-T process unit.
Considering Claim 2, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses that hydrogen contained within a feed stream to an ATR during startup is utilized to heat the ATR to its operating temperature by reacting this hydrogen with oxygen to achieve autoignition.  Gronemann further suggests that this hydrogen level is monitored [0039].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the amount of hydrogen is critical to achieve this autoignition with too little hydrogen being supplied being insufficient in reaching autoignition temperatures making the hydrogen content a result effective variable with the proper level being determined through experimentation and within the skill of the ordinary artisan.
Considering Claim 3, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses that the autoignition and operating temperature is about 650°C [0039] thereby touching the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 4 and 5, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses the use of compressors [0037] therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a compressor wherever in the process it is needed.  Gronemann further discloses that the syngas is cooled to 40°C for hydrogen separation [0040] and the ordinary skilled artisan would recognize that when a pressurized gas is cooled, its pressure decreases per the ideal gas law.  To return this cooled gas to the ATR would require a means to re-pressurize it to the ATR operating pressure.
Considering Claim 12, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses that the ATR is brought up to the operating temperature of 650°C by supplying an activating gas of methanol and steam to heat exchangers and then to a pre-reformer which converts this feed gas to a mixture of hydrogen, steam, carbon oxides, some methane and unreacted methanol as discussed above.  This mixture is reacted with oxygen in the ATR burner to heat the ATR to 650°C at which time the methanol is stopped and natural gas is added (Fig. 1, item 27) which follows the same path as the methanol and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention would also be raised to 650°C thereby touching the instantly claimed invention.  The ordinary skilled artisan would have expected this as a lower temperature would cool the ATR below autoignition temperature.
Considering Claim 13, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses an ATR to produce synthesis gas with the ATR operating at a temperature of between 650°C to greater than 1000°C [0039] thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 14 and 15, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses that the ATR is operated in series with a pre-reformer which steam reforms a natural gas/steam mixture to a mixture of hydrogen, steam, carbon oxides, and methane which is then supplied to the ATR and combined with a portion of the produced syngas from the ATR (Fig. 1, items 27,1, 10 and  17a) and [0039].
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronemann et al. (WO 2014/184022) refer to US 2016/0115021 hereafter Gronemann in view of Johanning et al. (US 2014/0001408) hereafter Johanning and Knudsen et al. (US 2013/0345324) hereafter Knudsen as applied to Claim 1 and further in view of Singh et al. (US 2004/0057898) hereafter Singh.
	Considering claims 6-8, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
	Gronemann discloses the use of various auxiliary equipment such as compressors [0037] and also the production of steam by cooling the ATR product stream [0040].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a compressor wherever in the process it is needed.
Gronemann does not mention the use of an ejector.
Singh discloses the use of an ATR wherein a small amount of the product stream is recycled to the steam/hydrocarbon feed stream to the ATR wherein it is desired to utilize a thermo-compressor ejector utilizing the preheated feed mixture as the recycle-motive fluid [0005].
Although Singh does not disclose the use of steam as the motive fluid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the thermo-compressor ejector of Singh in the process of Gronemann for the purpose of compressing the various process streams to the ATR.  The ordinary skilled artisan would be motivated to do so as Gronemann generates steam by the cooling of the ATR product stream which could be utilized with the ejector thereby saving energy and improving process economics.
	Considering claims 9 and 10, the significance of Gronemann, Johanning and Knudsen as applied to claim 1 is explained above.
Gronemann discloses the recycle of a hydrogen-rich gas stream to the upstream side of the ATR [0042] and also a portion of the syngas produced to the upstream side of the ATR to provide for heating the ATR [0041] but does not disclose any particular fraction of the gas.
Singh discloses the use of an ATR wherein a portion of the product stream is recycled to the steam/hydrocarbon feed stream to the ATR wherein it is desired to utilize a thermo-compressor ejector utilizing the preheated feed mixture as the recycle-motive fluid [0005] wherein a ratio of the recycle gas to feed gas is from 0.1 to 1 [0007]-[0011] which encompasses the instantly claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed ranges using the range of Singh as a guide through routine experimentation.
Conclusion
Claims 1-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732